DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a system and computer-implemented method for providing high power factor wired lamp control having, inter alia, “..a processor of the lighting control switch…to: receive a lighting control input through the lighting control switch, the lighting control input.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taipale et al., Patent No. 9,736,911; Doll, Patent No. 9,900,963; Jayaraman et al., Patent No. 7,906,941; Sadwick et al., Pub. No. 2019/0098725.

                                                      Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827.  The examiner can normally be reached on Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844